Title: To John Adams from Edmund Jenings, 1 August 1782
From: Jenings, Edmund
To: Adams, John




ca. 1 August 1782


Sir

Supposing your Excellency ignorant of what is true, I take the Liberty of sending you what may be false, but it comes from England, that Land of Insidiousness.
Preliminaries of a Peace, said to be formed by the Rockingham Party, but if formed by any one I think Ld Shelburne is the Man.
1st That the british Troops shall be withdrawn from the 13 Provinces of N America and a Truce made between G B and the said Provinces for — years (suppose 10 or 20).
2dly That a Negociation for Peace shall bona fide be opened between G B and the allies of America.
3dly. if the proposed Negociations between G B and the allies of America should not succeed so as to produce a Peace, but that War should Continue between the said Parties that America should Act and be treated as a neutral Nation.
4thy. That whenever Peace shall take place between G B and the allies of America the Truce between G B and America shall be converted into a perpetual Peace the Independance of America shall be admitted and Guarranteed by G B and a Commercial Treaty settled between Them.
5thly. That these propositions shall be made to the Court of France for Communication to the American Commissrs and for an Answer to the Court of G B.
I will take the first opportunity of sending your Excellency Mr Days Admirable Pamphlet in the mean while give me leave to send you the Character of Ld. Shelburne, as drawn therein:
“A Minister selfish and interested like his Predecessors may feel more Attachment to Pomp and Power than to the Essential Interests of his Country: with boundless Ambition, but a contracted Heart He may take Advantage of popular Delusions to violate his own Professions, or yielding to that mighty Influence against which He has so long declaimed, may Steer the public Vessel towards the very shoals, He has so repeatedly pointed out and instead of making the port, seek for refuge amidst the Storm.”
Yesterday Mr Fitzherbert the English minister at this Court set out from Hence (As He said himself) for Paris.

I am with the greatest Respect Sir your Excellency’s Most Obedient Humble Servt.
Edm: Jenings

 